DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steve Pang on 8/17/22.

The application has been amended as follows: 


1. (currently amended) A method for a system comprising: 
capturing with a biometric capture device of a smart device, biometric data associated with a user of the smart device; 
determining with processor of the smart device, a user profile in response to the biometric data; 
determining with a physical sensor of the smart device, a plurality of physical perturbations in response to physical actions of the user; 
determining with the processor of the smart device, a requested user-perceptible action in response to the user profile and the plurality of physical perturbations; 
receiving with a short-range transceiver of the smart device, an authentication request from a reader device; 
outputting with the short-range transceiver of the smart device, a token and identification of the user-perceptible action to the reader device in response to the authentication request; 
wherein the reader device performs or directs performance of the user-perceptible action in response to the identification of the user-perceptible action and to the token being valid;
determining with the processor, a user identifier in response to the biometric data associated with the user; and providing with the processor, the user identifier to a remote authentication server;
receiving with the processor, pre-authorization data from the remote authentication server, in response to the user identifier; 
determining with the processor, whether the reader device is authorized in response to the pre-authorization data and to the authentication request from the reader device; and 
determining with the processor, the token in response to the determination that the reader device is authorized, the authentication request and to the pre-authorization data.
 .
2. The method of claim 1 wherein the user device is selected from a group consisting of: a smart phone, a tablet, and a wearable device.

3. The method of claim 1 wherein the user device is selected from a group consisting of: a ring, a watch, an earbud, augmented reality (AR) glasses, an implant.

4. The method of claim 1 further comprising: outputting with the short-range transceiver of the smart device, a token request to an authentication server, in response to the authentication request and an identifier associated with the user; and receiving with the short-range transceiver, the token from the authentication server.

5. The method of claim 1 wherein the reader device comprises a portion selected from a group consisting of: electrical device and electrical/mechanical device.

6. The method of claim 5 wherein the user-perceptible action is selected from a group consisting of: releasing a latch, opening a gate, activating a servo motor, vending an object.

7. The method of claim 5 wherein the user-perceptible action is selected from a group consisting of: logging into an on-line service, logging into a computer account, activating on a device, deactivating a device, rotating a three-dimensional model about an x-axis, rotating a three-dimensional model about a z-axis, rotating a three-dimensional model about a y-axis, panning an image, scrolling an image, opening a document, closing a document, and navigating within a document, and image or web pages.

8. The method of claim 1 wherein the physical actions of the user are selected from a group consisting of: pointing at the reader device, swiping from right to left relative to the reader, swiping from left to right relative to the reader, holding up a hand, opening a hand, closing a hand.

9. (cancelled)

10. (cancelled) 

11. (currently amended) A smart device comprising: 
a capture portion configured to capture biometric data associated with a user of the smart device; 
a processor coupled to the capture portion wherein the processor is configured to receive the biometric data, and to determine a user profile associated with the biometric data; 
a sensor coupled to the processor, wherein the sensor is configured to determine a plurality of physical perturbations in response to physical actions of the user; 
wherein the processor is configured to determine a requested action in response to the user profile and the plurality of physical perturbations; 
a short-range transceiver coupled to the processor, wherein the short-range transceiver is configured to receive an authentication request from a reader device, and wherein the short-range transceiver is configured to output a token and identification of the requested action to the reader device in response to the authentication request; 
wherein the reader device directs a peripheral device to perform the requested action in response to the identification of the requested action and to the token being valid;
wherein the processor is configured to determine a user identifier in response to the biometric data associated with the user; and wherein the processor is configured to provide the user identifier to a remote authentication server;
wherein the processor is configured to receive pre-authorization data from the remote authentication server, in response to the user identifier; 
wherein the processor is configured to determine whether the reader device is authorized in response to the pre-authorization data and to the authentication request from the reader device; and 
wherein the processor is configured to determine the token in response to the determination that the reader device is authorized, the authentication request and to the pre-authorization data.
.
12. The smart device of claim 11 wherein the short-range transceiver is selected from a group consisting of: ultrawide band (UWB), Bluetooth, ZigBee, infrared (IR), radio frequency (rf), G4, and G5.

13. The smart device of claim 11 wherein the smart device is selected from a group consisting: a smart watch, an activity sensor, a smart ring; and wherein the smart device further comprises a curved battery configured to provide power to the capture portion, the processor, the sensor, and the short-range transceiver.

14. The smart device of claim 11 wherein the short-range transceiver is also configured to communicate at least a portion of the authentication request and at least a portion of the user profile to a remote authentication server; and wherein the short-range transceiver is also configured to receive the token from the remote authentication server, in response to at least the portion of the authentication request.

15. The smart device of claim 11 wherein the requested action is selected from a group consisting of: releasing a latch, opening a gate, activating a servo motor, vending an object.

16. The smart device of claim 11 wherein the requested action is selected from a group consisting of: logging into an on-line service, logging into a computer account, activating on a device, deactivating a device, rotating a three-dimensional model about an x-axis, rotating a three-dimensional model about a z-axis, rotating a three-dimensional model about a y-axis, panning an image, scrolling an image, opening a document, closing a document, and navigating within a document, and image or web pages.

17. The smart device of claim 11 wherein the capture portion is configured to capture data selected from a group consisting of: biometric data, heartbeat data, blood vessel pattern data, fingerprint data, gait pattern data, scent data, audio data, image data, OAE data, and movement data.

18. The smart device of claim 11 wherein the physical actions of the user are selected from a group consisting of: pointing at the reader device, swiping from right to left relative to the reader, swiping from left to right relative to the reader, holding up a hand, opening a hand, closing a hand.

19. (cancelled)

20. (cancelled)

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest: wherein the reader device directs a peripheral device to perform the requested action in response to the identification of the requested action and to the token being valid; wherein the processor is configured to determine a user identifier in response to the biometric data associated with the user; and wherein the processor is configured to provide the user identifier to a remote authentication server; wherein the processor is configured to receive pre-authorization data from the remote authentication server, in response to the user identifier; wherein the processor is configured to determine whether the reader device is authorized in response to the pre-authorization data and to the authentication request from the reader device; and wherein the processor is configured to determine the token in response to the determination that the reader device is authorized, the authentication request and to the pre-authorization data.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433                 

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433